Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

Claim Objections
As per claim 9, Applicant is requested to clarify what it means for supplemental resources to be converted into resources. In other words, if the supplemental resources are already resources or even the same type of the resources, then how can they be “converted” to resources? The examiner interprets “supplemental” resources to be “additional” resources of the same type of the resources.

As per claim 11, Applicant is requested to clarify what it means for supplemental resources to be directly transferred without being converted to resources. In other words, if the supplemental resources are already resources or even the same type of the resources, then how can they be transferred “without being converted to resources”? The examiner interprets “supplemental” resources to be “additional” resources of the same type of the resources.

As per claim 18, Applicant is requested to clarify what “wherein the notification comprises at least the entity an amount of the supplemental resources” means. There appears to be one or more grammatical errors that makes the phrase difficult to render.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 8-10 and 12-13 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). More specifically, the instant specification provides evidence in at least [0058] and [0075] that supplemental resources can be for example reward points, airline miles, travel rewards or other resource equivalents (e.g. gift, charity, or the like). In that case, the limitations recited in ll. 8-10 and 12-13 can be performed by a human because the receiving of resources and transferring of resources can be considered to be merely for example tracking numerical values that represent reward points using pen and paper (e.g. ledger, spreadsheet, database etc.) for different senders and receivers. The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements in ll. 3-6 (e.g. processing devices, computer-readable program code / computer readable medium, and memory devices) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The limitations recited in ll. 7, 11, and 14-15 are considered to be extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because they only transmit and receive data which are a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II.i. (Step 2B). Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 2-18, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-18 recite the same abstract idea of claim 1. Claims 2-18 recite additional mental processes (e.g. create the collective resource pool, utilizing a previously created resource pool, settle the interaction, converting resources, transferring resources, updating an amount of supplemental resources, updating a type of supplemental resources), insignificant extra-solution activity (e.g. provide collective resource pool information, creating a new interaction, receiving an indication, provide an indicator, receiving a proposed interaction, providing a notification), and non-functional descriptive language (e.g. defining the request to enter into the interaction, the transfer of supplemental resources without using traditional processing rails). Therefore, the aforementioned claims 2-18 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 19, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagargadde et al. (US 8,495,197) (hereinafter Nagargadde), El-Ali et al. (US 9,933,967) (hereinafter El-Ali), Kurian (US 2019/0108327), and Imamura et al. (US 2007/0037564) (hereinafter Imamura).

As per claim 1, the combination of references above teaches a system for resource exchanges over a real-time exchange network, the system comprising: 
	one or more memory devices with computer-readable program code stored thereon (El-Ali fig. 17, block 1710); and 
	one or more processing devices operatively coupled to the one or more memory devices (El-Ali fig. 17, block 1720), wherein the one or more processing devices are configured to execute the computer-readable program code to: 
	receive a request from a first entity to utilize a collective resource pool (Nagargadde fig. 3, block 302); 
	receive supplemental resources for the collective resource pool from a first entity resource pool of the first entity and one or more additional entity resource pools from one or more additional entities (El-Ali fig. 1 and col. 2, ll. 51-57 aggregate resources into a resource pool from a plurality of other different resource pools); 
	receive a request to enter into an interaction with a third-party entity (Nagargadde col. 9, ll. 26-31); 
	transfer the supplemental resources from the collective resource pool to a third-party resource pool (Kurian [0066] transfer resources from the resource pool of the first user to the resource pools of the third-party); and 
	provide interaction information regarding completion of the interaction with the third-party to the first entity and the one or more additional entities (Imamura [0084]-[0086] broadcast an end notification signal indicative of the completion of a communication to multiple different receiving terminals).

El-Ali and Nagargadde are both concerned with resource pooling in computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while El-Ali teaches combined or shared virtual resource storage pools. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde in view of El-Ali because it would provide users/customers with an efficient data storage solution that minimizes cost while meeting customer data storage needs by reducing the complexity of implementing data storage utilizing virtual storage arrays that simplify storage management of datacenters, pods, or islands of storage and are aggregated by a storage management API.

Kurian and Nagargadde are both concerned with resource pooling in computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Kurian teaches managing resource pools for various users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde and El-Ali in view of Kurian because it would provide for a system that may be utilized to more quickly process resource instruments when received, and check the validity of the resource instruments before interactions are completed. Moreover, the resource instrument system tracks when resource instruments have been removed from the resource instrument system, and thus, provides ways to prevent the misappropriation of the resource instruments. The system may further improve the writing of resource instruments by automatically writing interaction information on the resource instruments.

Imamura and Nagargadde are both concerned with resource communication within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Imamura teaches managing resource communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, and Kurian in view of Imamura because it would improve the communication throughput of the system by preventing a loss stemming from the occurrence of transmitted data collision so that access is made to the transmission medium when the transmission medium is in a vacant state. Avoiding such a contention, at the start of the transmission operation, the communication terminals confirm the fact that the transmission medium is in a vacant state, and each communication terminal waits for a random time, thereby avoiding a situation in which, for example, a contention repeatedly occurs between the communication terminals so as to make the communication substantially impossible.

As per claim 5, Nagargadde further teaches wherein the one or more processing devices are further configured to execute the computer-readable program code to: provide an indicator of the collective resource pool, the interaction, and the third-party to the one or more additional entities (col. 9, ll. 26-31).

As per claim 7, Nagargadde further teaches wherein the request to enter into the interaction is made by the first entity through a first entity computer system (col. 13, ll. 48-50 handling of requests and responses between a client device and application server is handled by an intermediate web server).

As per claim 11, Kurian teaches wherein the supplemental resources are transferred directly between the collective resource pool and the third-party resource pool without being converted to resources ([0066] the resources may be distributed directly from the resource pool of the first user to the resource pools of the third-party).

As per claim 19, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagargadde, El-Ali, Kurian, Imamura, and Ryu et al. (US 2015/0326373) (hereinafter Ryu).

As per claim 2, the combination of references above teaches: 
	create the collective resource pool for the interaction with the third-party (Nagargadde col. 8, ll. 6-8); and 
	provide collective resource pool information to the first entity and the one or more additional entities (Ryu abstract broadcast created resource pool information to a plurality of receiving devices).

Ryu and Nagargadde are both concerned with resource pooling within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Ryu teaches broadcasting resource pooling information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, Kurian, and Imamura in view of Ryu because it would provide for avoiding and/or preventing interference in the communication system while decreasing propagation loss of the communication by reducing overhead for resource allocation.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagargadde, El-Ali, Kurian, Imamura, and Gupta et al. (US 2017/0220281) (hereinafter Gupta).

As per claim 3, the combination of references above teach wherein receiving the request from the first entity to utilize the collective resource pool comprises utilizing a previously created resource pool (Gupta [0042] utilize previously unused resources in the pool) and creating a new interaction within the collective resource pool for the interaction with the third-party (Nagargadde col. 9, ll. 26-31).

Gupta and Nagargadde are both concerned with resource pooling within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Gupta teaches shared storage services for resource pools. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, Kurian, and Imamura in view of Gupta because the system resources available in a given micro service pool may be controlled by the number of instances of a micro service that are assigned to the pool. Further, the partitioning of micro services/resources into the pools by the resource pool manager creates various distinguishable micro configurations/access paths that are optimized to specific subset of workloads which not only enables tailored optimizations, but also helps minimize interference between the workloads.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagargadde, El-Ali, Kurian, Imamura, and McGraw et al. (US 2018/0097939) (hereinafter McGraw).

As per claim 4, McGraw teaches receive an indication from the first entity to invite the one or more additional entities to provide the supplemental resources to the collective resource pool ([0044]).

McGraw and Nagargadde are both concerned with resource pooling within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while McGraw teaches distributed dynamic resource management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, Kurian, and Imamura in view of McGraw because one of the benefits of utilizing dynamic resource commitment from an unallocated pool of resources is that it helps provide a way to more efficiently use valuable and costly resources while maintaining customer satisfaction. For example, during unexpected or predicted peak times, the contact center system may commit additional resources from the pool of unallocated resources as needed to handle the increased traffic. Similarly, during unexpected or predicted down times, the contact center system may un-commit resources from the contact center system as desired. Thus, unallocated computer systems may be on stand-by or may be turned off until needed  and may be more effectively used to handle shifting workload demands.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagargadde, El-Ali, Kurian, Imamura, and Greene et al. (US 2018/0373569) (hereinafter Greene).

As per claim 6, Greene teaches settle the interaction between the collective resource pool, the third-party resource pool, and the first entity resource pool and the one or more additional entity resource pools ([0072] settlement of resource interaction between different parties).

Greene and Nagargadde are both concerned with resource pooling within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Greene teaches alternate resources and resource pooling interactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, Kurian, and Imamura in view of Greene because it would provide a way for alternate resources to be fully utilized and be allocated to a resource interaction without requiring entities to have knowledge of the allocation. This would provide ease in tracking usage of alternate resources as well as a digital means for transferring alternate resource between entities.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagargadde, El-Ali, Kurian, Imamura, and Wu et al. (US 2019/0108062) (hereinafter Wu).

As per claim 8, Wu teaches wherein receiving the request from the first entity to utilize the collective resource pool further comprises receiving a proposed interaction with the third-party for the collective resource pool ([0060] provide a suggestion to utilize a particular resource pool).

Wu and Nagargadde are both concerned with resource pooling within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Wu teaches resource distribution among entities and resource pooling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, Kurian, and Imamura in view of Wu because it would provide one or more application programing interfaces (APIs) that are utilized to validate system entities to more efficiently validate the entity and/or the entity's resource pool in order to improve the processing capacity, reduce memory requirements, and improve processing speeds for validating the entity for an interaction. This would improve the capacity, memory, and processing speed of the system while improving the ability to identify the identity of the entity and/or the associated resource pool.

As per claim 17, Wu teaches wherein the transfer of the supplemental resources occurs through the real-time exchange network directly between the collective resource pool and the third-party resource pool without using traditional processing rails ([0068] using a replacement or alternative delivery channel rather than the traditional processing rails).

Wu and Nagargadde are both concerned with resource pooling within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Wu teaches resource distribution among entities and resource pooling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, Kurian, and Imamura in view of Wu because it would provide one or more application programing interfaces (APIs) that are utilized to validate system entities to more efficiently validate the entity and/or the entity's resource pool in order to improve the processing capacity, reduce memory requirements, and improve processing speeds for validating the entity for an interaction. This would improve the capacity, memory, and processing speed of the system while improving the ability to identify the identity of the entity and/or the associated resource pool.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagargadde, El-Ali, Kurian, Imamura, and Dintenfass et al. (US 2018/0041449) (hereinafter Dintenfass).

As per claim 9, Dintenfass teaches wherein the supplemental resources are converted into resources before being transferred from the collective resource pool to the third-party resource pool ([0058] convert the user's current resource pools at one or more current entities to resource pools at the new entity).

Dintenfass and Nagargadde are both concerned with resource pooling within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Dintenfass teaches a resource assignment system and resource pooling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, Kurian, and Imamura in view of Dintenfass because it would provide for a distributed network of systems for identifying proposed uses for resources and utilizing user data to assign resources to improve upon processing efficiency of resource allocation which would result in improved processing since the systems can properly initiate the desired resource pool and properly allocate resources at the time of initiating the new resource pool, instead of having to take multiple actions well after initiating the new resource pool. 

As per claim 10, Dintenfass teaches wherein the supplemental resources are converted from the resources back to the supplemental resources within the third-party resource pool ([0058] convert the user's current resource pools at one or more current entities (e.g., third-parties) to resource pools at the new entity).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nagargadde, El-Ali, Kurian, Imamura, and Miloushev et al. (US 2007/0078988) (hereinafter Miloushev).

As per claim 12, Miloushev teaches wherein an original amount of the supplemental resources are transformed to an updated amount of the supplemental resources during the transfer ([0035] scale the execution of the application up or down by modifying its resource budget while the application is running and the system will effect such changes in a manner transparent to the application and without interruption of service i.e. modify dynamically the actual amount of hardware resources committed to each application).

Miloushev and Nagargadde are both concerned with resource pooling within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Miloushev teaches virtual resource pooling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, Kurian, and Imamura in view of Miloushev because it would provide for a way to construct, deploy, and execute a distributed application in a remote data center where multiple applications can share a pool of hardware resources by assigning dynamically hardware resources to running applications and enforcing minimum and maximum limits on the resources consumed by each virtual appliance within an application which would make it possible to share a pool of hardware resources among multiple applications, thus saving the user time and effort by allowing the user to utilize the shared resources without having to own and operate the resources.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagargadde, El-Ali, Kurian, Imamura, and Way (US 2019/0158418).

As per claim 13, Way teaches wherein the supplemental resources are transformed from an original supplemental resource type to an updated supplemental resource type during the transfer ([0027] effecting a change from a resource type to another resource type).

Way and Nagargadde are both concerned with resource pooling within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Way teaches transferring resources and resource types among resource pools. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, Kurian, and Imamura in view of Way because the use of an exchange hosting servers on resource tracking systems may allow for more efficient transfers of resources using multiple resource tracking systems, without requiring any resources leave any individual resource tracking system thus this may reduce failed transfers, requiring fewer rollbacks, allowing for more efficient use of computational resources.

As per claim 14, Way teaches wherein the supplemental resources received from the first entity or the one or more additional entities are transformed from an original supplemental resource type or an original amount to an updated supplemental resource type or an updated amount before transferred to the collective resource pool ([0027] effecting a change from a resource type to another resource type).

Way and Nagargadde are both concerned with resource pooling within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Way teaches transferring resources and resource types among resource pools. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, Kurian, and Imamura in view of Way because the use of an exchange hosting servers on resource tracking systems may allow for more efficient transfers of resources using multiple resource tracking systems, without requiring any resources leave any individual resource tracking system thus this may reduce failed transfers, requiring fewer rollbacks, allowing for more efficient use of computational resources.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagargadde, El-Ali, Kurian, Imamura, and Maru et al. (US 2018/0060132) (hereinafter Maru).

As per claim 15, Maru teaches wherein the supplemental resources are transferred from the collective resource pool to the third-party resource pool when the supplemental resources within the collective resource pool reach a trigger amount ([0067]).

Maru and Nagargadde are both concerned with resource pooling within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Maru teaches transferring resource pool management for job execution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, Kurian, and Imamura in view of Maru because it would provide for pool management for job execution resources that may modify pools based on modification events detected for a pool based on metrics, and for a given pool, pool management for job execution resources may add or remove computing resources from a pool so that the pool maintains an efficient number of computing resources based on job execution demand for that pool.

As per claim 16, Maru teaches wherein the supplemental resources are transferred from the collective resource pool to the third-party resource pool when a trigger time period is met ([0027]).

Maru and Nagargadde are both concerned with resource pooling within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Maru teaches transferring resource pool management for job execution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, Kurian, and Imamura in view of Maru because it would provide for pool management for job execution resources that may modify pools based on modification events detected for a pool based on metrics, and for a given pool, pool management for job execution resources may add or remove computing resources from a pool so that the pool maintains an efficient number of computing resources based on job execution demand for that pool.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nagargadde, El-Ali, Kurian, Imamura, and Thomas et al. (US 2016/0342982).

As per claim 18, Thomas teaches wherein the one or more processing devices are configured to execute the computer-readable program code to: provide a notification to the one or more additional entities when an entity transfers the supplemental resources to the collective resource pool, wherein the notification comprises at least the entity an amount of the supplemental resources ([0128] the transfer confirmation receipt, or some other notification of the transfer, may also be sent to the sender computing device, to notify the sending party that the receiving party successfully received the resources including the type and quantity of resources).

Thomas and Nagargadde are both concerned with resource pooling within computing environments. Nagargadde teaches resource pooling and subletting from one user to another user while Thomas teaches a resource transfer system involving resource pools. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagargadde, El-Ali, Kurian, and Imamura in view of Thomas because it would provide for a guaranteed minimum transfer indicating some minimum quantity of resources that will be transferred in the event that the transfer fails. This would ensure that, if the transfer fails, for example, due to malicious action by the sending party, the intermediary party may be compensated for having placed a hold on its resources and therefore being unable to use them for the period of time before the transfer failed.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Nelson et al. (US 2019/0361463) disclose integrated connectivity of devices for resource transmission.

Wagner (US 2019/0102231) discloses acquisition and maintenance of compute capacity.

Ward et al. (US 9,760,928) discloses a cloud resource marketplace for third-parties.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            June 3, 2022